Citation Nr: 1734374	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-28 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran P.P.


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970.  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record in a September 2010 IHD Disability Benefits Questionnaire, the Veteran's statements, and the Veteran's attorney's contentions during the March 2017 hearing, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran has a current diagnosis of ischemic heart disease (IHD); and it is at least as likely as not that he was exposed to herbicide agents during his active service in Thailand.


CONCLUSION OF LAW

The criteria for service connection for IHD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he was exposed to herbicide agents during service in Thailand and that, consequently, he is entitled to service connection for his IHD based on regulatory presumptions.  See, e.g., March 2017 hearing testimony.

The Board has thoroughly reviewed all of the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.   

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309) were provided to the Veteran in the 2013 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran has a current diagnosis of IHD.  See, e.g., December 2010 IHD Disability Benefits Questionnaire.  The dispositive issue in this case is whether the Veteran was exposed to herbicide agents.

The Veteran primarily alleges that he was exposed to herbicide agents (e.g. Agent Orange) during his service in Thailand.  VA's Adjudication Procedures Manual requires special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to include the Takhli Royal Thai Air Force Base (Takhli RTAF base or Takhli).  See M21-1, IV.ii.1.H.5.a.  Specifically, those protocols direct that if a veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  See id. at IV.ii.1.H.5.b.  

The Veteran contends that he was exposed to herbicides from his daily work duties on or near the Takhli RTAF base perimeter.  His attorney explained during the March 2017 hearing that the Veteran served at Takhli RTAF base from March 1968 to April 1969.  She also explained that the Veteran's military occupational specialty (MOS) on Takhli was weapons mechanic, as shown by his DD Form 214.  She stated that his airman performance evaluations from his service at Takhli described his duties as a load crew member.  She and the Veteran explained that his duties involved operating aerospace ground equipment, loading aircrafts with bombs and other weapons, and conducting safety checks.  They explained that he performed such duties at the end of the runway and on the flight line, which were on or near the perimeter of the Takhli RTAF base.  Moreover, he testified that he worked at the "bomb dump," which he stated was at the corner of the base near the perimeter.  He also testified that his living quarters (also known as "hootches") were near the base perimeter.  The Veteran and his attorney submitted maps of the base illustrating these areas.  

The Board finds the Veteran's hearing testimony and other statements of record very credible, as they were supported by contemporaneous military records and a detailed, credible buddy statement by J.H., who was stationed at Takhli from September 1967 to September 1968.  The Veteran's service personnel records (including very positive performance reports) confirm the Veteran's statements about his MOS during his active duty service at Takhli RTAF base during the Vietnam Era.  Furthermore, J.H. credibly stated that he worked with the Veteran at Takhli as a weapons loader on numerous occasions.  J.H. explained that both he and the Veteran routinely performed duties at the end of the runway on the perimeter as they armed and de-armed aircrafts.

The Veteran's hearing testimony and other statements of record were further corroborated by the March 2017 hearing testimony of Veteran P.P.  P.P. testified that his own service at Takhli overlapped with the Veteran's service there.  P.P.'s MOS was radar navigation systems repairman, and the Veteran's attorney explained that P.P. worked on the flight line and at the end of the runway on the same planes that the Veteran would have loaded with bombs.  P.P. credibly testified that weapons mechanics at Takhli performed their duties, including loading bombs, on the flight line and the end of the runway where aircrafts were kept.  

Considering the Veteran's MOS and his credible testimony before the Board, the weight of the evidence is at least in equipoise regarding whether his duties frequently took him near the perimeters of Takhli RTAF base.  Consequently, the Board finds that based on the particular circumstances of this case and in light of all of the supporting evidence, this Veteran was likely exposed to herbicide agents during his exemplary service in Thailand during the Vietnam era.  As IHD is a presumptive condition, no nexus opinion is needed.  The Veteran's claim of entitlement to service connection for IHD is granted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.307, 3.309(e).


ORDER

Entitlement to service connection for IHD as due to exposure to herbicide agents is granted, subject to controlling regulations governing the payment of monetary awards. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


